Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Young on 12 May 2021.
The application has been amended as follows: 
Claims 35 and 37-42 have been canceled.

In claim 36, line 5, “independently operable” has been changed to --further--; line 7, “independently operable” has been changed to --further--; and line 11, “the first part” has been changed to --the first tool part--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a mould tool including: a first tool part defining a unitary and continuous first mould profile surface extending over a plurality of adjacent cavities, each of the cavities defining an independently-controlled temperature zone coupled to an independently-operable temperature control apparatus configured to provide a fluid flow to the cavity to alternately heat and cool the first mould profile surface; a second tool part defining a second mould profile surface that faces and matches the first mould profile surface; an actuator assembly coupled to a further temperature control apparatus, the actuator assembly including a selectively-enabled actuated part separated from the first tool part by a selectably open and closed clearance, the actuated part being movably mounted to the first tool part and controllable by the further temperature control apparatus to assume a heated mode position in which the clearance is completely closed and in which an end surface of the actuated part is aligned with the first mould profile surface to form a smooth uninterrupted surface therewith, and to assume a cooled mode position in which the clearance is open and in which the end surface of the actuated part is moved through the unitary and continuous first mould profile surface toward the second mould profile 
Halford (WO 2011/048365) does not teach or fairly suggest the first tool part including a unitary and continuous first mould profile surface extending over a plurality of cavites, and Halford in view of Hasegawa et al. (JP 2005-88527) do not teach or fairly suggest a controller to independently control each of the temperature control apparatuses of the plural temperature control zones of the plural cavities of the first tool part and the controller also controlling the further temperature control apparatus of the actuated part to assume a heated mode position in which the clearance is completely closed and in which the end surface of the actuated part is aligned with the first mould profile surface to form a  smooth uninterrupted surface therewith, and to assume a cooled mode position in which the clearance is open and in which the end surface of the actuated part is moved through the unitary and continuous first mould profile surface toward the second mould profile surface, as claimed in claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES P MACKEY/Primary Examiner, Art Unit 1744